                       Case 18-11174-LSS       Doc 625     Filed 05/11/20   Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                         )
          In re:                                         ) Chapter 11
                                                         )
          ENDURO RESOURCE PARTNERS LLC,                  ) Case No. 18-11174 (LSS)
                                                         )
                       Debtor.                           )
                                                         )

                            ORDER SCHEDULING OMNIBUS HEARING DATE

                        Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware, the Court hereby

         schedules the following omnibus hearing date:


                        •   June 22, 2020 at 11:30 a.m. (ET)




                                                           LAURIE SELBER SILVERSTEIN
               Dated: May 11th, 2020                       UNITED STATES BANKRUPTCY JUDGE
23220476.13    Wilmington, Delaware
